DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, e.g. U.S. Patent Application Publication Number 2018/0053455 A1 to Zhang et al. teaches a display device (e.g. FIG. 2, FIG. 8, FIG. 9), comprising:
pixels (in region AA, ¶ [0006],[0021],[0023]) connected to data lines (D, ¶ [0035]); and
a data driver (42, ¶ [0024]) comprising a plurality of integrated circuits, wherein the integrated circuits are connected to data lines (D) and comprise crack detectors (44, ¶ [0026],[0028],[0046]); and
a sensing line (80, ¶ [0041],[0042],[0046]) comprising a first side (e.g. 80-1) connected to one of the integrated circuits (in 44, e.g. FIG. 9 element 108, ¶ [0048],[0049],[0051]) and a second side (e.g. 80-2) connected to another of the integrated circuits (in 44, e.g. FIG. 9 element 106, ¶ [0047],[0050]), as discussed previously.
However, prior art fails to reasonably teach or suggest additionally wherein the data driver comprises a first integrated circuit and a second integrated circuit such that the sensing line comprises a first side connected to the first integrated circuit and the second side is connected to the second integrated circuit and wherein the first integrated circuit comprises a first crack detector among the crack detectors and the second integrated circuit comprises a second crack detector among the crack detectors, together with the other limitations of claim 1 as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891